Case 1:19-cv-00100-TH-ZJH Document 48 Filed 09/15/21 Page 1 of 2 PageID #: 508




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JAMES THOMAS GREEN                                §

VS.                                               §               CIVIL ACTION NO. 1:19cv100

REBECCA MALLET, ET AL.                            §

                  MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                     JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff James Thomas Green, an inmate at the Cotulla Unit, proceeding pro se, brought this

civil rights suit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends granting the defendants’ motion to dismiss (docket entry no. 38).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                            ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. It is therefore

        ORDERED that the defendants’ motion to dismiss filed by defendants Robert Behrns,
Case 1:19-cv-00100-TH-ZJH Document 48 Filed 09/15/21 Page 2 of 2 PageID #: 509




Rebecca Mallet, Tina Trahan, Gwendolen Durham, Bristi Delao, and Nacresha Haymond (docket

entry no. 38) is GRANTED.


      SIGNED this the 15 day of September, 2021.




                                 ____________________________
                                 Thad Heartfield
                                 United States District Judge




                                           2
